     Case 8:15-cv-02034-JVS-JCG Document 1081 Filed 12/04/20 Page 1 of 6 Page ID
                                     #:72586



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
12   CORP.,
13
                                          JOINT REQUEST FOR STATUS
                        Plaintiff,        CONFERENCE
14         v.
15                                        Judge:          Hon. James V. Selna
     PACIFIC TRIAL ATTORNEYS, et          Special Master: Hon. Andrew Guilford
16   al.,                                                 (Ret.)
17
                       Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1081 Filed 12/04/20 Page 2 of 6 Page ID
                                     #:72587



1             All parties, including Plaintiff Natural Immunogenics Corp. (“NIC”), and
2    Defendants Newport Trial Group, Scott Ferrell, David Reid, Andrew Baslow,
3    Victoria Knowles, Ryan Ferrell, Andrew Baslow, Andrew Nilon, Giovanni
4    Sandoval, Sam Schoonover, Matt Dronkers, Sam Pfleg, and Taylor Demulder, by
5    their respective counsel, hereby jointly request a Telephonic Status Conference to
6    address scheduling and trial dates.
7                 The parties request an opportunity to discuss scheduling concerns with the
8    Court. The parties believe that the Court’s input is necessary to set manageable
9    deadlines in advance of trial. The parties are jointly available on the following
10   dates:
11                 December 14;
12                 December 18; and,
13                 December 21.
14            In July 2020, this Court scheduled the Final Pretrial Conference for February
15   22, 2021 and the Jury Trial for March 23, 2021. See Dkt. 1027. The Court noted,
16   however, that a jury trial may not be possible in March 2021. Id. (“[T]he Court
17   cannot guarantee that this matter will go to trial on [March 23, 2021].”). In August
18   2020, Special Master Rosalyn Chapman resigned and was eventually replaced by
19   Judge Andrew Guilford. See Dkt. Nos. 1029, 1036, 1039. This Court noted in its
20   August 6, 2020 Order that it “will address at a later time the impact of [the Special
21   Master’s resignation] on the overall scheduling of the case.” See Dkt. 1029 at 1.
22            The Parties have concerns with the feasibility of the existing schedule given,
23   inter alia, the following:1
24        1. The Covid-19 pandemic’s effect on the scheduling of jury trials and in-
25                person hearings.
26
              1
27           NIC also contends that the current scheduling concerns are the result of the
     multi-month latency on discovery-related issues following the Special Master’s
28   resignation. Defendants dispute this and do not believe that the pending discovery
     issues were impacted or delayed by the Special Master’s resignation.
                               JOINT REQUEST FOR STATUS CONFERENCE
                                                   1
     Case 8:15-cv-02034-JVS-JCG Document 1081 Filed 12/04/20 Page 3 of 6 Page ID
                                     #:72588



1        2. The need for motions and pretrial deadlines that permit adjudication of
2           issues sufficiently in advance of trial and based on a completed record.
3        3. Discovery-related proceedings that will not be resolved until at least
4           January 2021. The Special Master has resolved one discovery matter
5           through its Order in Dkt. 1080. Currently pending before the Special
6           Master are the following:
7              In camera review of Strataluz documents [per the Court’s Order in
8                Dkt. 1049];
9              NIC’s Motion to Compel the Deposition of Defendant NTG’s
10               30(b)(6) designee [Dkt. 1064]; and
11             NIC’s Motion to Strike/Exclude Untimely Disclosed Witnesses [Dkt.
12               1073].
13   Oral argument on Dkt. Nos. 1049, 1064, and 1073 is scheduled for January 11,
14   2021 before the Special Master.
15
16
17   DATED: December 4, 2020
18
19   Respectfully submitted,
20
21
     FOR PLAINTIFF NATURAL                   FOR NTG DEFENDANTS
     IMMUNOGENICS CORP.
22
     /s/ Peter A. Arhangelsky                 /s/ David Darnell
23   Peter A. Arhangelsky (CA 291325)        David Darnell (CA 210166)
     parhangelsky@emord.com                  ddarnell@callahan-law.com
24   EMORD & ASSOCIATES, P.C.                CALLAHAN & BLAINE
     2730 S. Val Vista Dr.                   3 Hutton Centre Drive, Ninth Floor
25   Bldg 6, Ste. 133                        Santa Ana, CA 92707
     Gilbert, AZ 85295                       Ph: (714) 241-4444
26   Ph: (602) 388-8899                      Fx: (714) 241-4445
     Fx: (602) 393-4361
27                                           Attorneys for Defendants Newport Trial
     Attorneys for Plaintiff Natural-        Group PC, and Scott Ferrell,
28   Immunogenics

                          JOINT REQUEST FOR STATUS CONFERENCE
                                              2
     Case 8:15-cv-02034-JVS-JCG Document 1081 Filed 12/04/20 Page 4 of 6 Page ID
                                     #:72589



1
      FOR THE NON-NTG                          FOR THE OTHER ATTORNEY
      DEFENDANTS                               DEFENDANTS
2
3      /s/ Brendan Ford                         /s/ Kyle Riddles
      Brendan M. Ford (CA 224333)              Kyle Riddles (CA 309854)
4     bford@forddiulio.com                     kriddles@bremerwhyte.com
      FORD & DIULIO PC                         BREMER WHYTE BROWN &
5     650 Town Center Drive, Suite 760         O’MEARA LLP
      Costa Mesa, CA 92626                     20320 S.W. Birch Street
6     Ph: (714) 384-5540                       Second Floor
      Fx: (844) 437-7201                       Newport Beach, CA 92660
7                                              Ph: (949) 221-1000
      Attorney for Defendants Andrew           Fx: (949) 221-1001
8     Nilon, Sam Schoonover, Sam Pfleg,
      Giovanni Sandoval, Taylor                Attorney for Ryan Ferrell, Victoria C.
9     Demulder, and Matthew Dronkers           Knowles, David Reid, and Andrew Lee
                                               Baslow
10
11    FOR DEFENDANTS KNOWLES
      AND REID
12
13      /s/ Robert Tauler
      Robert Tauler, Esq.
14    rtauler@taulersmith.com
      Tauler Smith, LLP
15    626 Wilshire Blvd., Suite 510
      Los Angeles, CA 90017
16    Tel: (310) 590-3927
17
      Attorney for David Reid and Victoria
      Knowles
18
     Attestation pursuant to L.R. 5-4.3.4(a)(2)(i) regarding signatures: I, Peter A.
19   Arhangelsky, attest that all other signatures listed, and on whose behalf this filing
20   is submitted, concur in the filing’s content and have authorized the filing.
21
22
     DATED: December 4, 2020                        EMORD & ASSOCIATES, P.C.
23
24                                           By:    /s/ Peter A. Arhangelsky
25                                                  Peter Arhangelsky
26
27
28


                           JOINT REQUEST FOR STATUS CONFERENCE
                                                3
     Case 8:15-cv-02034-JVS-JCG Document 1081 Filed 12/04/20 Page 5 of 6 Page ID
                                     #:72590



1                            CERTIFICATE OF SERVICE
2         I hereby certify that on December 4, 2020, the foregoing, JOINT
3    REQUEST FOR STATUS CONFERENCE was electronically filed via email to
4    the Special Master and sent via email to the following:
5
          Brendan M. Ford
6         bford@forddiulio.com
7         Kristopher P. Diulio
          kdiulio@forddiulio.com
8
          Ford & Diulio PC
9         650 Town Center Drive, Suite 760
          Costa Mesa, California 92626
10
          Tel: (714) 450-6830
11        Attorney Defendants Andrew Nilon, Giovanni Sandoval,
          Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg
12
          David J. Darnell, Esq.
13        ddarnell@callahan-law.com
          Edward Susolik, Esq.
14        es@callahan-law.com
          Callahan & Blaine
15        3 Hutton Centre Drive, Ninth Floor
          Santa Ana, CA 92707
16        Tel: (714) 241-4444
          Attorney for Newport Trial Group, Andrew Baslow,
17        Scott Ferrell, Ryan Ferrell, Victoria Knowles
18        Nicole Whyte
          nwhyte@bremerwhyte.com
19        Benjamin Price
          bprice@bremerwhyte.com
20        Kyle A. Riddles
          kriddles@bremerwhyte.com
21        Bremer Whyte Brown & O’Meara, LLP
          20320 S.W. Birch Street
22        Second Floor
          Newport Beach, CA 92660
23        Tel: (949) 211-1000
24
          Attorneys for Ryan Ferrell, Victoria Knowles, David Reid, and Andrew
          Baslow
25
          ///
26
          ///
27
          ///
28
          ///

                          JOINT REQUEST FOR STATUS CONFERENCE
                                             4
     Case 8:15-cv-02034-JVS-JCG Document 1081 Filed 12/04/20 Page 6 of 6 Page ID
                                     #:72591



1
          Robert Tauler, Esq.
          rtauler@taulersmith.com
2         Tauler Smith, LLP
          626 Wilshire Blvd., Suite 510
3         Los Angeles, CA 90017
          Tel: (310) 590-3927
4         Attorney for David Reid and Victoria Knowles
5
                                         /s/ Peter A. Arhangelsky
6                                       Peter A. Arhangelsky, Esq.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                        JOINT REQUEST FOR STATUS CONFERENCE
                                          5
